Case 1:20-cv-02815-WJM-GPG Document 27-3 Filed 12/07/20 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


   Civil Action No. 1:20-cv-2815-WJM-GPG

   STEPHANIE EINFELD,

                  Plaintiff,

   v.

   JPMORGAN CHASE BANK, N.A.,

               Defendant.
   ______________________________________________________________________________

                DECLARATION OF PRASHANT SINGH IN SUPPORT OF
       DEFENDANT JPMORGAN CHASE BANK, N.A.’S MOTION TO DISMISS OR,
                    ALTERNATIVELY, TO COMPEL ARBITRATION
   ______________________________________________________________________________

          I, Prashant Singh, under penalties of perjury, declare and state the following in support of

   Defendant JPMorgan Chase Bank, N.A.’s Motion to Dismiss or, Alternatively, to Compel

   Arbitration:

          1.      I am over the age of 18 and competent to testify to the matters herein from my own

   personal knowledge.

          2.      I am an Executive Director, Product Management Director, and Director of Pricing

   Processes, Strategy, Competitive Intelligence and Customer Experience for credit card services

   provided by JPMorgan Chase Bank, N.A. (“Chase”), and have been a full time employee with

   Chase since 2007.

          3.      The Plaintiff opened the credit card account at issue in this lawsuit on October 28,

   2013 (the “Account”). The credit card that is the subject of this lawsuit ended in 9919.
Case 1:20-cv-02815-WJM-GPG Document 27-3 Filed 12/07/20 USDC Colorado Page 2 of 2




          4.     By opening her Account, the Plaintiff agreed to the terms of Chase’s Cardmember

   Agreement (the “Cardmember Agreement”). Attached as Exhibit A is a true and correct copy

   of the Cardmember Agreement.

          5.     Since opening the Account, the Cardmember Agreement has been amended by

   several changes in terms (the “Changes in Terms”). Attached as Exhibit B is a true and correct

   copy of the Changes in Terms.

          6.     Among those was a change in terms issued on May 18, 2019 (the “2019 Change

   in Terms”). (Exhibit B, at 7-12).

          7.     The 2019 Change in Terms states that, among other changes to the Cardmember

   Agreement, effective August 8, 2019, the Cardmember Agreement would include a binding

   arbitration agreement (the “Arbitration Agreement”).

          8.     The 2019 Change in Terms states: “YOU CAN REJECT THE BINDING

   ARBITRATION AGREEMENT. YOU MUST MAIL YOUR REJECTION TO US BY

   08/07/2019. PLEASE SEE THE END OF THIS NOTICE FOR INSTRUCTIONS.”

          9.     Chase’s records show no evidence that Plaintiff rejected the Arbitration Agreement.

          I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing

   statements are true and correct to my personal knowledge.

          Dated this 3rd day of December, 2020.




                                                      Prashant Singh
